 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAdmiral Merchants Motor Freight, Inc. and LocalLodge No. 31, International Association of Ma-chinists and Aerospace Workers, AFL-CIO.Case 17-CA-10039September 23, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn April 28, 1982, Administrative Law JudgeJames M. Kennedy issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbrief' and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied herein, and hereby orders that the Respondent,Admiral Merchants Motor Freight, Inc., Omaha,Nebraska, its officers, agents, successors, and as-signs, shall take the action set forth in the said rec-ommended Order, as so modified:i. Insert the following as paragraph 2(b) and re-letter the following paragraphs accordingly:"(b) Expunge from its records and files any andall references to the unlawful layoffs of employeesTilley and Nixon, and notify said employees inwriting that this has been done and that evidenceof the unlawful layoffs will not be used as a basisfor future personnel action against them."2. Substitute the attached notice for that of theAdministrative Law Judge.Respondent has requested oral argument. This request is herebydenied, as the record, exceptions, and brief adequately present the issuesand the positions of the partiesshall modify the Administrative Law Judge's recommendedOrder by incorporating therein a provision requiring Respondent to ex-punge from all its records and files any references to the unlawful layoffof Ron Tilley and Roger Nixon and to notify said employees, in writing,that Respondent has taken such action and that evidence of the unlawfullayoffs will not be used as a basis for future personnel action againstthenm.Int accordance with his dissent in Olympic Medical Corporation, 250NL R 146 (1980), Member Jenkins would award interest oni the bhackpayoue based on the fiormula set forth therein.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL. NOT impose as a condition of con-tinued employment that employees repudiateportions of the collective-bargaining agreementwhich regulate the wages, hours, and termsand conditions of their employment; WE WILLNOT threaten loss of employment nor will welay off employees to obtain such repudiation.WE WILL NOT refuse to bargain in goodfaith with Local Lodge No. 31, InternationalAssociation of Machinists and AerospaceWorkers, by bypassing it and dealing directlywith employees which it represents nor willwe without notice to that Union unilaterallychange the wages, hours, or other terms andconditions of employment which it has ob-tained through collective bargaining on behalfof employees in the appropriate unit.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL make whole employees RonTilley and Roger Nixon for lost wages andother benefits to which they were entitled as aresult of their layoffs in September 1980 and asa result of our denying them the benefits oftheir collective-bargaining agreement, togetherwith interest thereon.WE WILI. expunge from our records andfiles any and all references to the unlawful lay-offs of employees Tilley and Nixon and wiWILL notify these employees in writing thatthis has been done and that evidence of the un-264 NLRB No. 1254 ADMIRAL MERCHANTS MOTOR FREIGHT. INC.lawful layoffs will not be used as a basis forfuture personnel action against them.ADMIRAlFREIGHT, INCMERCHANTSMOTORDECISIONSTATEMENT OF THE CASEJAMES M. KENNEDY, Administrative Law Judge: Thiscase was heard before me at Omaha, Nebraska, on Janu-ary 26, 1982, pursuant to a complaint issued by the Re-gional Director for the National Labor Relations Boardfor Region 17 on June 2, 1981, and which is based on acharge filed by Local Lodge No. 31, International Asso-ciation of Machinists and Aerospace Workers, AFL-CIO(herein called either the Union or the IAM), on Novem-ber 17, 1980.' The complaint alleges that Admiral Mer-chants Motor Freight, Inc. (herein called Respondent),has engaged in certain violations of Section 8(a)(l) and(5) of the National Labor Relations Act, as amended(herein called the Act or the NLRA).IssuesWhether or not Respondent violated Section 8(a)(5) ofthe Act when it bypassed the Union, the statutory bar-gaining representative of certain employees at its Omaha,Nebraska, terminal, and dealt directly with those em-ployees regarding changing their wages, hours, andterms and conditions of employment as set forth in a col-lective-bargaining contract, and whether the changeswhich followed violated its bargaining obligation becausethey were implemented unilaterally, without notice tothe Union. A secondary issue is whether the means usedto obtain the employees' agreement constituted interfer-ence, restraint, and coercion within the meaning of Sec-tion 7 and Section 8(a)(1) of the Act. Respondent doesnot deny the conduct but asserts several defenses, princi-pally contending that a Federal district court injunctionrequired/permitted such conduct and thereby insulated itfrom liability under the NLRA.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of the General Counsel and Respondent.Upon the entire record in this case, and from my ob-servation of the witnesses and their demeanor, I makethe following:FINDINGS Of FACT1. RESPONDENT'S BUSINESSRespondent admits it is a Minnesota corporation en-gaged in the interstate transportation of freight, head-quartered in St. Paul and having a terminal in Omaha,the facility involved herein. It further admits that in thecourse and conduct of its business it annually derives atleast $50,000 in gross revenues, and is an essential link inI All dates herein refer to 1980 tinless otherwise indicatedthe interstate transport of freight. Accordingly, it admits,and I find, that it is an employer engaged in commerceand in an industry affecting commerce within the mean-ing of Section 2(2), (6), and (7) of the Act.11. THEl LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that the Union and itsparent International association are labor organizationswithin the meaning of Section 2(5) of the Act.Ill. THE ALL EGED UNFAIR LABOR PRACTICESThe facts regarding Respondent's conduct are not indispute. Furthermore, although Respondent raises somefactual defenses, those matters are not in significant dis-pute either, simply being subject to differing interpreta-tions.Respondent operates numerous terminals throughoutthe Midwest. Most of its employees appear to be repre-sented by different locals of the Teamsters Union. Forreasons not pertinent here, during late 1979 and early1980, Respondent found itself unable to meet certain fi-nancial obligations under its Teamsters collective-bar-gaining agreements. As a result it fell into significant ar-rearages to the Teamsters health and welfare plan andthe Teamsters pension plan which are operated by trustfunds established under Section 302 of the Act and regu-lated by the Employee Retirement Income Security Actof 1974 (29 U.S.C. Sec. 1001, ei seq.) (ERISA). Pursuantto the requirements of ERISA, the trust funds filed suitagainst Respondent in the United States District Courtfor Minnesota sometime in 1980.2On August 14, 1980, pursuant to the Funds' motion forsummary judgment that court issued its findings of fact,conclusions of law, and order, together with a prelimi-nary injunction. The court found that the arrearages thenowed those funds totaled $957,173 and ordered Respond-ent to pay that amount. To enforce its order it issued apreliminary injunction containing the following language:2. Pending further order of this court, defendantAdmiral Merchants Motor Freight, Inc., actingthrough its directors, officers, agents, servants, em-ployees, shareholders, and all persons acting in priv-ity or in concert with defendant, is ENJOINEDfrom failing to pay all monies due the plaintiffs Cen-tral States, Southeast and Southwest Areas Health& Welfare Fund on behalf of all of defendant's em-ployees participating in said Funds, pursuant to therelevant collective bargaining agreements, trustagreements, and pension plans. [Emphasis supplied.]It will be noted that the language used by the courtnearly tracks the not unfamiliar language of FederalRules of Civil Procedure 65(d).32 Central Strate. Southeast and Southwest .4reav Pension Fund and Cen-tral States, Southeast and Southwest .reas Health and Welfare Fund. et al.Admiral Merchantr Motor Freight, Inc.. Docket No. 3-80 Civ. 189.3 Rule h5(d,. with the pertinent portion it3liciled reads:Continued55 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNeither the Union herein, Machinists Local 31, nor itsInternational were parties to that proceeding.4Theywere not notified of it by Respondent and it does notappear from the record made before me that the districtcourt was aware that Respondent employed employeesrepresented by labor unions other than the Teamsters.Although the District Court's order was later appealedto the United States Court of Appeals for the EighthCircuitsRespondent's officials began taking steps tocomply with the injunction immediately upon its issu-ance.One of the steps it took was to ask its employees togive up a certain portion of their earnings so that suchmoneys could be used to satisfy the arrearages. Respond-ent contends that its employees, including the Omahamechanics involved herein, voluntarily agreed to a "Ju-dicial Compliance and Debt Reduction Plan" which wasdevised in August and submitted to the court sometimein early September. Whether or not employees elsewherevoluntarily agreed to the plan, there is substantial doubtregarding the voluntary nature of the Omaha IAM-repre-sented employees' participation.On Sunday, August 31, during the Labor Day week-end, Respondent's president, Robert E. Short, held anemergency meeting of the Omaha staff. Normally theOmaha facility would have been closed over that 3-dayweekend. Most of the employees who attended wereTeamsters drivers although some office personnel as wellas the two IAM mechanics were present. According tothe testimony of the mechanics, Short explained that theCompany was in financial difficulty and was subject toan injunction, the terms of which were not clearly ex-plained nor was a copy delivered either to them or tothe IAM. Short told them the injunction had created anemergency, that he was about to be held in contemptand would probably go to jail unless the employeessigned a letter,6drafted by the Company, authorizing therelinquishment of certain remuneration.Form and Scope of Injunction or Restraining OrderEvery order granting an injunction and every restraining order shallset forth the reasons for its issuance; shall be specific in terms; shalldescribe in reasonable detail and not by reference to the complaintor other document, the act or acts sought to be restrained; and isbinding only upon the pauries to the action, their officers, agents, serv-ants, iemployees, and attorneys, upon those persons in active concertor participation with them who receive actual notice of the order bypersonal service or otherwise' The IAM contract referred to herein actually consists of two agree-ments, a companywide agreement with the International and a local sup-plement with Local 31.s That court affirmed the district court in a per curiam decision filedMarch 5, 1981, Docket Nos 80-1863 and 80-1864.6 The letter, undated and on Respondent's letterhead, is set forth infull:Mr. R. E ShortPresidentAdmiral Merchants Motor Freight, Inc.Dear Mr. ShortAs a concerned Omaha employee of Admiral Merchants MotorFreight, Inc. who is interested in the continued operation of thistrucking company. I hereby offer that you make the followingchanges in my terms of compensation during the twelve monthperiod beginning September 1, 1980 and ending Aug. 31, 19811. No paid Holidays during the period involved.2. No paid sick days during the period involved.Short urged each of the assembled employees to take acopy of the authorization letter, of which he had numer-ous copies, sign it, and give it to the terminal manager.During Short's talk, mechanic Roger Tilley proposedthat a smaller amount be deducted which the Companywould promise to repay later. Short rejected the propos-al saying that, if the employees did not sign, the oper-ation would be closed. lie did not explain whether hemeant to close the Omaha terminal, its repair shop, orthe entire system. Short then left the meeting saying eachemployee could make up his own mind. The two IAMmechanics, Tilley and Roger Nixon, declined to sign theletter and left.The next day, Monday, September 1, was Labor Day,when the office normally would have been closed. None-theless, Terminal Manager Harry Polacek telephoned thetwo mechanics telling each that the garage was closedand they were laid off because they had refused to signthe letter. Simultaneously, he mailed letters to them ad-vising them of the layoff.On the following day, Tuesday, September 2, Polacekcalled to work Mike Erwin, a part-time mechanic. Nixonobserved Erwin's truck at the terminal and stopped to in-quire. He learned from Polacek that Respondent intend-ed to continue to operate the garage if it could get em-ployees who would sign the letter.Nixon informed Tilley and together they obtained theassistance of a union steward from another company tofile a grievance. It appears that the Union's businessagent, Jack Tilley (employee Tilley's uncle), had leftOmaha for a union meeting in Cincinnati the precedingFriday. He was not to return until September 11. Theirgrievance asserted that they had been laid off withoutthe 5-day notice required by the IAM collective-bargain-ing agreement. When Polacek rejected their grievanceTilley and Nixon began picketing the terminal.The picketing apparently had a salutary effect for Po-lacek immediately offered to discuss the grievance. OnSeptember 3 IAM Grand Lodge Representative GeorgeBreitenstein, who happened to be visiting Omaha on anunrelated matter, spoke with Polacek on their behalf. Henegotiated their return to work together with a make-whole remedy for the lost days. However, Polacek im-mediately gave both Tilley and Nixon the proper 5-daynotice of layoff.Breitenstein testified that, during the course of hismeeting with Polacek, Polacek told him he was underorders to lay off the men if they did not sign the letterwhich Short had presented them. Polacek did not give3. Reduction of paid vacation pay to two wseeks4 Reduction in the gross useekly wages by the combined amountof weekly Health & Welfare and Peinsion contributions to the laborfunds.5 Road drivers to bhe paid mileage or hourly pas only, whicheveris applicable6. No wage contract increases during the period involved7 No overtime pay during the period iis olvcdIt is understood that the continued operation of Admiral MerchantsMotor Freight, Inc. will be reviewed from time to time to make cer-tain that management is successfully reoirganizing the carrier.Ver) truly yours,[Employee's signature]56 ADNMIRAL MERCHANTS MOTOR FREIGHT. INCBreitensteil a copy of the letter and he nevser learned ex-actly what w 1as in it. Ne c rthlcless, Blreiltenstein told Po-lacek that Local 31 wonuld not agree to it. Moreover, heasserted to Polacek that in dealing directly with its em-ployees Respondent was engaging ini improper unilateralbargaining He agrees that Polacek referred in some fash-ion to an injunction but says Polacek neither told him itsterms nor gave him a copy. BHritenstein said his princi-pal purpose was to negotiate a settlement of the employ-ees' grievance; he had been authorlzed to do that bybusiness agent Tilley arid in that sense. wias simply Local31's "messenger boy."Business agent Tilley had, by then of course, learnedfrom the employ ees via long distance telephone that aproblem had arisen bets' een Respondent and its mechan-ics. lie had told both lmechaniics not to sign the letterand had advisedl then that it s vas "illegal" insofar as theIAM contract was concerned FIollowing his instructionsneither Nixon nor Tilley signed the letter and, pursuantto the terms of the 5-day notice. scre laid off on Sep-tember 10 Otl September 12 they applied for unemploy-ment compenlsation insuirailc ad sal were told by the stateunemployment agency that Respondent was seeking tohire mechanics. Imnediately thev checked with Polacekwho told them he was simply attempting to protect him-self by requesting employees. At approximately that timebusiness agent Tilley returned from Cincinnati and toldboth men that the Union could riot approve the letterbut, as they' had been laid off and were not working, andas they had debts arid fanilies to feed. they would haveto use their ownln best judgment regarding whether or notthey should sign the letter to remain employed.Ronald Tilley signed the letter on September 17 tellingPolacek he was signing it "under protest." Nixon alsosigned it, but the record is not clear regarding when hedid so.Immediately thereafter the wage deductions describedin the letter were taken fron each of them. (It appearsthat at least some nionioey as withheld from Tilley's pay-check for a period of time preceding the actual authori-zation.)In the meantime business representative Tilley beganto pursue the matter. On September 12, after his returnfrom Cincinnati, he called Polacek to find out what Re-spondent wvas doing. lie told Polacek he did not under-stand why the Machinists were being required to pay fora Teamsters problem arid said Respcondent was violatingthe IAM collective-bargaining agreement. He told Pola-cek the IAM Vsould be required to file charges with theNLRB. Polacek simply replied that he was "underorders." Tilley testified that neither Polacek nor Shortever gave hiim or an) IAM official a copy of the injunc-tion. lie said that he caused NI RH charges to be filedon either September 17 or 18.On Septeniber 26 business agent TFilley again had occa-sion to speak to Polacek aiid later to Short by telephone.Tilley testified fIe was attempting to settle a grievancewhich had been filed regarding denied overtime pay andsucceeded ill settling it on the basis that Respondentwould give the employees time-and-a-half "comp time"to recompense overtime swork in lieu of pay at one-and-a-half times the straight litle scale. )uring the course ofthese discussions Short asked 'I illc to x'iillhiao theNLRB charge. At first Tilley lJfuticd. Ilosi *l. TIilleywas aware that his nephew Rnll had hl t-I h.,spilalizedand, because of Respondent's ar 'i lr.:gcs oilih til I AMI-negotiated health plan, that fund vas \6ithiiholdinE rui1il-bursement for Ron's medical expiLscL.` A i i , .I 1 I,,rg itfor a time, Short agreed to make thi'e :itlp ;li:ll ia!i -ments and Tilley agreed to s.ilthnlb l lhe ,li. 'i. henlthey were paid. Even so, 'I'dle\ t.o'l $,1 IhIr \wouldnonetheless grieve the contract hriCach hi 1ill 1 'il e letterhad caused. Both promises sc. ;ci kp ;l aid Ili .rini.inalNLRB charges wevre x ithdrak, inSubsequently, Tilles filed the aIlpltplUl(i.,l II .:l.I Ces,but says that when he asked if'r ai Irta c)ellnl'ttL inelct-ing, as called for by tire agrcicnci,. R ,'spi 1i, r ' tinld toreply. Accordingly, he hadl the 13,ild ( hLt: : 1 ldki 7IV. ANAl YrSIS \N1) ( N0' I I ,tIONSThe foregoing facts are >Ts. ;liti l. ll iisi' I t! d anid,absent the issuance of the ERISA injuil oil ih' iilt. dis-trict court, there would be no qu.Lstii !1 it i ;,i nrdentviolated Section 8(a)(5) and (1) ofl rih \, t .i itllcgcd Re-spondent never notified the IA\M of tlhi p1 illi;lg FRISAaction and never told it that thei las .it rnighilt IcqulirL' amodification of the IAM-nlcgitiatcd llr ii :inti. .I;lnditionsof employment. Furthermore, dspirt rI;I faicil tl :: Sec-tion 8(d) and Section 8(a)(5) of Itl .Act ,blicgai- an enl-ployer to deal with the empl`vcec' -t.lAi",s hal'gaillingagent regarding wages, hours, irnd iermll' and ''orldilionsof employment, Respondent failed to a isn\ oi Itilt dt111\.Instead, it went directly to the mechaniic, ind negotialed,nay, coerced all agreement to n((' thl: re lllt rcnineraition.Unless Respondent's conduct is i in snllc \wa\ ir:nuilaed bythe district court's injunction. tIlt NI RA hals bi celn vio-lated as alleged. See .M'fedo Photo Sr.pii/pl ,' s,l 'aliron .NL.R.B., 321 U.S. 678 at h83 (10144 t iiil et iealirinl til-lawful), and N:L.R.B. v. BRe e h/' ,,2 IC u. if al-liarnsburg Steel Products. ('o.. ltg [ S ';-c.i 41 (1th62)(unilateral changes of mandatory haiaiilnl slhji. ctswithout notice to the union unla iful! I iliiiimore, fi-nancial hardship is no justifictiorn finor- lirtte-al changesof this sort. Airport Limnoursine .Se'rice, 1.1. 23 NI RI932 (1977), and Oak Cliff-Golmln rlakim; ( ',aonoi', 207NLRB 1063 (1973).Respondent advances several argurmicnis asst iring Ithateach insulates it from a Board indinig tha: St.nilon S(a)(5)and (1) have been violated. First, ii .1oic·llls I1i..ll I1 ihe'circumstances of this case an NL RA ordIcr will Ililringcupon ERISA and that the ERISA policies arc sornehossuperior to those of the Act. Scc lrid. it asltsi, thliat all' Respondent argues that Ih tlliel n .ii abe NI Rlr 'Ir't',ltli N hntaking the above course of action and Ithl nr;l].lalm , i :! , , rc!,rc ht,dismissed I disagree. This was rio molre a; l aitls of li'aI pl .1 s til .ln itwas for Respondent to ask for the charo's ,itiltr:axsal RKc, nclinlil fur-ihcr asks that the complaint hr. decfrrrtd Io the gl ,1..1, IltstIdutCHo\seser, I see no \.arrani for dic.rl.r' R iIldcn, I/ I .l. .lN-,rlngTiltey's requnsi, has demniontraited tha t r Il 1 iii' 'U;' I tavailable, In that circumstance dCftrrall i Il aipprpl I.11t lli;l i/ lfItsiorLInc d/b/a Community ('onvalo/sc,nt /tspI./ a' d (lipii I ,'" ' ( '/is' i'tlsEast, 206 NLRB 962 (1971) See alJo Srtlri, ,r I,/i' (,- I '4s Ni RK1170 (1979), where the Board reflr,ld h.) dtcir ...h .s lria t iwatli1Nto arbitration Respondent's cosnduci hic.. a1 i1 lhal .1 1. i Ic;lnr ,-Irl-Iract violation rnot invol',ing a dlippuIle .s cr I i l'·anlill 257 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunfair labor practice finding would interfere with theERISA injunction on principles of comity and orderlyadministration of justice. Third, it argues that, even if anunfair labor practice was committed, a "make wholeremedy" is inappropriate because the order would be pu-nitive.I am unpersuaded. First, there is no reason to find, asRespondent urges, that the NLRA and ERISA are inconflict or, if they are, that the policies of ERISA aresuperior to those of the NLRA. The NLRA, as adminis-tered by the Board, sets forth procedures by which col-lective-bargaining relationships are established and main-tained. Once established the parties are mandated to bar-gain over wages, hours, and terms and conditions of em-ployment. See Section 8(d) and Section 8(a)(5). Amongthe many topics over which Section 8(d) requires bar-gaining are pensions (Pacific Coast Association of Pulp andPaper Manufacturers v. N.L.R.B., 304 F.2d 760 (9th Cir.1962)) and health plans (W. W. Cross & Company, Inc. v.N.L.R.B., 174 F.2d 875 (Ist Cir. 1949)).If the parties choose to create trust funds for the im-plementation of such plans they are obligated to meet thecriteria of Section 302 of the Labor Management Rela-tions Act of 1947 (LMRA), an amendment to theNLRA, as well as to assure the financial integrity of thefund as mandated by ERISA. Philosophically, therefore,there simply is no conflict between the two acts; instead,they complement one another. Indeed, one section ofERISA (29 U.S.C. Sec. 1144(d)) specifically states thatERISA shall not "be construed to alter, amend, modify,invalidate, impair or supersede any law of the UnitedStates" (with two exceptions not pertinent here) "or anyrule or regulation issued under any such law." Two cir-cuit courts of appeal, noting that section, have held thatERISA does not in any way displace the Railway LaborAct (45 U.S.C. § 151, et seq.), and, considering that thatlaw seeks to accomplish the same objective in the rail-way and airline industries, labor peace, as the NLRAdoes elsewhere in the private sector, there is no reasonto assume that the result would be different here. See AirLine Pilots Association International v. Northwest Airlines,Inc., 627 F.2d 272, 276 (D.C. Cir. 1980), and Bonin v.American Airlines, Inc., 621 F.2d 635, 638 (5th Cir. 1980).See also National Stabilization Agreement of the SheetMetal Industry Trust Fund v. Commercial Roofing &Sheet Metal, 655 F.2d 1218 (D.C. Cir. 1981), finding noconflict between ERISA and Section 302 of the LMRA.Thus, while it may be true that the Teamsters trusts towhich Respondent was bound were obligated to enforcewhatever rights they may have had against Respondent,their entitlements cannot be construed to infringe uponthe Section 7 rights of employees in bargaining units rep-resented by other labor organizations which have likecontractual arrangements with the same employer.Moreover, it is by no means clear that the districtcourt's order here was intended to run against employeesin the fashion Respondent asserts, indeed, acted upon. Itis true that the injunction language refers to employees,as does nearly every injunction following Federal Rulesof Civil Procedures 65(d) or similar wording. But, as onedistrict court has said, succinctly stating the obvious, inonly a slightly different context:8The provision relating to "officers, agents, servants,employees, etc. was inserted merely to make thedecree effective as against the named defendants,adopting to a great extent, the language of Rule65(d) .. .. Such clauses are a standard provision ininjunction decrees and do not impose any liabilitywhich would not exist without them. [Emphasis sup-plied.]Keeping the purpose of the ERISA action in mind, toforce Respondent to pay its debts to the plaintiff funds, itshould be apparent to anyone that the injunction was de-signed to accomplish only that purpose. It was not in-tended, as Respondent infers, to impose liability on non-debtors, such as the employees. It only barred employ-ees, among others, from assisting Respondent in anyeffort to evade the order to pay those debts9.I reject,therefore, Respondent's contention that the employeeswere bound by the order to assist Respondent to pay itsdebts to the Teamsters funds.Even if it could be said that Respondent's Teamstersemployees were so bound, it does not follow that theIAM-represented employees in Omaha were. The IAMwas not a party to the ERISA action and had no noticeof it. Indeed, it does not appear that the court was evenaware that the IAM was the statutory bargaining agentof some of Respondent's employees. Quite simply, there-fore, the injunction cannot be construed to have been inany way aimed at the IAM-represented employees inOmaha.It may be that Respondent's president, Short, so con-strued that order and that his construction of the orderwas an error. Assuming that to be the case, his mistakedoes not insulate Respondent from carrying out its obli-gations under Sections 8(d) and 8(a)(5) of the Act. t'Under the circumstances, therefore, I do not find thatthe order of the district court or any proposed order bythe Board will be in conflict either through the assertedclashing of the NLRA and ERISA or through principlesof comity or judicial administration.Finally, although I have alluded to it previously, Re-spondent's conduct in obtaining the signed letters fromemployees Ron Tilley and Roger Nixon was unlawful.Those two employees were the beneficiaries of an en-forceable collective-bargaining contract and they hadR United States v. Wilhelm Reich Foundation. 17 F.R.D 96 at 101 (S.D.Me. 1954), affd. per curium sub nonl. Baker v. United States, 221 F.2d 957(Ist Cir. 1955), cert. denied 350 US. 8429 See Hodgson v. Htumphries, 454 F 2d 1279 (10th Cir 1972), and Inter-state Commerce Commission ,. Rio Grande Groawer Cooperative, 564 F.2d848 (9th Cir. 1977).0' It should be noted in passing that ERISA, unlike the BankruptcyAct, does not give the district court authority to set aside collective-bar-gaining contracts or otherwise to interfcrc with their administration. Inconstruing the court's order to permit such interference, Respondent mis-apprehended the scope of the order and also misinterpreted the thrust ofERISA itself. Even if ERISA could be soi interpreted the contractingunions would have to be parties to the action both to satisfy the in per-sonam jurisdiction requirement and procedural due process. The contract-ing union here, the IAM, was never joined in, much less notified of, thislitigation.58 ADMIRAL MERCHANTS MOTOR FREIGHT. INCcertain Section 7 expectancies deriving from it-i.e., theregulations of their wages, hours, and terms and condi-tions of employment. When Respondent's president,Short, and its terminal manager, Polacek, threatenedthem with loss of their employment unless they agreedto a modification of their wages, hours, and workingconditions, Respondent coerced them to forgo their Sec-tion 7 right to collective-bargaining representation.'"What purpose would Section 7 serve if, after requiringthe parties to sign a contract, it could not thereafter pro-tect the employees from coercive conduct designed tovitiate the agreement? Clearly Respondent's threats oflost employment if the mechanics did not sign the letterconstituted activity barred by Section 8(a)(l).Although the complaint breaks Respondent's conductinto six subparts (threats of closure, layoffs, reinstate-ment, a second layoff, a second reinstatement, and, final-ly, imposing an unlawful condition for reinstatement),there are really only three violations: conditioning con-tinued employment on the employees' partial repudiationof the wage section of their collective-bargaining con-tract, the threat, and laying them off when they refusedto comply with that condition. Neither their first rein-statement upon settlement of their grievance nor theirsecond appears to be a violation, although both layoffswere. With regard to the first layoff, I note that the em-ployees were supposedly made whole for that period oftime (although that is not altogether clear, for full con-tract remuneration appears to have been denied Tilley onan ex post facto basis).The appropriate analysis, therefore, is to find that Re-spondent imposed on the IAM mechanics, as a conditionof continued employment, their repudiation of certaincontract wage benefits. To enforce that condition it firstthreatened employment loss (through closure)'2and,when that did not succeed, actually laid them off. Allthree efforts violated Section 8(a)(1) of the Act.Accordingly, I find that Respondent's conduct in deal-ing with its lAM-represented employees in Omaha vio-lated Section 8(a)(l) of the Act as detailed above andviolated Section 8(a)(5) and (1) first by bypassing theIAM and dealing directly with the employees regardingthose matters and second by unilaterally and withoutnotice to the IAM reducing the wages (in the processcontravening the collective-bargaining contract) withoutnotifying the IAM of the proposed changes and withoutgiving that Union an opportunity to bargain about them.v. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(5) and(1) of the Act, I shall recommend that it be required toi Compare Fimbel Door Co., Inc.. 224 NLRB 703, 707 (1976): BurwiseSheer Metal Co.. Inc.. et at. 199 NLRB 372 (1972); Blue Cab Company.etc., 156 NLRB 489 (1965), enfd. sub nom. General Teamsters Local 782 v.NL.R.B. 373 F.2d 661 (D.C. Cir. 1967), cert. denied 389 U.S. 837; Ra-Rich Manufacturing Corporation, 120 NLRB 503 (1958), enfd. 276 F 2d451 (2d Cir. 1960). Each of these cases involved violations of Sec. 8(a)(3).not charged here. The analysis is nonetheless the same.12 Contrary to the complaint. I find that the facility was never closed.unless the layoff constituted a defacto closure; yet Respondent's recall ofa part-time employee and its request for employees through the state un-employment office shows that it never actually closed the repair shop.cease and desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act, in-cluding reimbursing affected employees to the extent thatthey were wrongfully laid off and money withheld fromtheir pay and to make them whole for that miscon-duct.'3Interest thereon shall be computed in accordancewith the Board's Decision in Florida Steel Corporation,231 NLRB 651 (1977); see, generally, Isis Plumbing &Heating Co., 138 NLRB 716 (1962). As both Tilley andNixon were returned to work, a reinstatement order isunnecessary.Upon the foregoing findings of fact and upon theentire record in this case, I make the following:CONCI.USIONS OF LAW1. Respondent, Admiral Merchants Motor Freight,Inc., is an employer engaged in commerce and in an in-dustry affecting commerce within the meaning of Section2(2), (6), and (7) of the Act.2. Local Lodge No. 31, International Association ofMachinists and Aerospace Workers, AFL-CIO, and itsparent International association are labor organizationswithin the meaning of Section 2(5) of the Act.3. The following employees of Respondent constitutean appropriate unit for collective bargaining within themeaning of Section 9(b) of the Act:All journeyman mechanics, journeyman trailer me-chanics, apprentices, leadmen mechanics, and assist-ant leadmen mechanics employed by Respondent,but excluding all office clerical employees, profes-sional employees, sales employees, guards, supervi-sors as defined in the Act, and all other employ-ees. '44. On August 31 and September 17, 1980, by condi-tioning continued employment on the employees' agree-ment to repudiate wage benefits as set forth in the collec-tive-bargaining agreement between it and the IAM, bythreatening to close the business, and by laying off em-ployees Tilley and Nixon to obtain that repudiation, Re-spondent interfered with, restrained, and coerced em-ployees in the exercise of rights guaranteed them by Sec-tion 7 of the Act and thereby violated Section 8(a)(1) ofthe Act.5. By bargaining directly with its IAM-representedemployees, by bypassing their statutory bargaining repre-sentative and dealing directly with its employees and byunilaterally, without notice to the IAM, reducing wagesand changing the terms and conditions of employment ofthe IAM-represented employees without giving thatUnion the opportunity to bargain about such changes,Respondent failed to meet its obligation to bargain ingood faith as required by Section 8(d) and thereby vio-lated Section 8(a)(5) and (1) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and upon the entire record in this case, and pursu-'a Respondent's last contention, that the Board's standard make-wholeremedy is punitive, is without merit'- At the hearing Respondent admitted the appropriateness of theabove-described unit.59 D)ECISIONS OF NA'IONAL LABOR RELATIONS BOARDant to Section 10(c) of the Act, I hereby issue the fol-lowing recommended:ORDER 'The Respondent, Admiral Merchants Motor Freight,Inc., Omaha, Nebraska. its officers. agents, successors,and assigns, shall:1. Cease and desist from:(a) Interfering with, restraining, and coercing its em-ployees in the exercise of rights guaranteed them by Sec-tion 7 of the Act by: conditioning continued employmenton their repudiation of certain contractual wage benefits,threatening to close the business, and laying off employ-ees to obtain that repudiation.(b) Refusing to bargain in good faith by bypassing itsemployees' statutory bargaining representative and deal-ing directly with employees represented by a statutorybargaining agent and by unilaterally and without noticeto the Union changing the wages, hours, and terms andconditions of employment of employees represented byit.(c) In any like or related manner threatening, restrain-ing, or coercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Make employees Ron Tilley and Roger Nixonwhole for loss of wages and other benefits to which theyis In the event no exceptions are filed as pros ided hy Sec. 102.46 ofthe Rules and Regulations olf the National l.abor Relations Board, thefilldings, conclusions, and recommenlded Order herein shall, as prov\idedin Sec. 102 48 of the Rules and Regulations, be adopted by the Board arindbecome its findings, conclusions. ai1d Order, and all objections theretoshall he deemed 'waived for all purposeswere entitled under the collective-bargainling agreementbetween Respondent and the IAM in the manner setforth in that portion of this Decision entitled "TheRemedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at its Omaha, Nebraska, terminal copies of theattached notice marked "Appendix."' Ihn the event thatRespondent is no longer in business at that location,copies of such notice shall be mailed to all employeesemployed in the IAM bargaining unit in Omaha betweenAugust 31, 1980, and the date of the Board's Order.Copies of said notice, on forms provided by the RegionalDirector for Region 17, after being duly signed by its au-thorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for a period of 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to ensure that said notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 17, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.16 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the Unlited Statles Court of Appeals Enforcing anOrder of the National Labor Relations Board."60